                      Case 1:18-cv-11819-RA Document 53 Filed 12/29/20 Page 1 of 2




JAMES E. JOHNSON                              THE CITY OF NEW YORK                            NICOLETTE PELLEGRINO
Corporation Counsel                                                                            Assistant Corporation Counsel
                                             LAW DEPARTMENT                                            Phone: (212) 356-2338
                                                                                                         Fax: (212) 356-3509
                                                 100 CHURCH STREET                              Email: npellegr@law.nyc.gov
                                                 NEW YORK, NY 10007


                                                                             December 28, 2020
        VIA E.C.F.
        Honorable Ronnie Abrams
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                 RE:     Brian Coleman v. City of New York, et al.,
                         18-CV-11819 (RA)
        Your Honor:

                      I am an Assistant Corporation Counsel in the Special Federal Litigation Division
        of the New York City Law Department and the attorney representing the City of New York and
        New York City Police Department Sergeant Johanny Beissel (collectively, “Defendants”) in the
        above referenced matter. The parties write to respectfully: (a) propose a new discovery deadline
        of March 29, 2021; and (b) request the Court’s endorsement of a new Case Management Plan
        and Scheduling Order, which is attached hereto.

                        By way of relevant background, on March 17, 2020, the parties submitted a joint
        application to stay this matter until October 16, 2020. (See Dkt. No. 43.) Specifically, the parties
        noted that due to the ongoing Coronavirus Pandemic, both parties were considered high risk and
        susceptible for transmission of the virus and that Sgt. Beissel had a planned leave of absence
        starting on April 15, 2020, for approximately five months. (See id.) On March 18, 2020, the
        Court granted the parties’ request. (See Dkt. No. 44.)

                       On October 26, 2020, the parties, among other things, respectfully requested an
        additional two month stay of discovery in this action, from October 26, 2020, through December
        26, 2020. (See Dkt. No. 49.) In their letter, the parties noted that Sgt. Beissel’s anticipated leave
        was extended and that she does not anticipate returning until at least March 2021 and that,
        despite the requested stay, the parties would continue to address outstanding discovery matters.
        (See id.) On October 27, 2020, the Court granted the parties’ request, staying discovery through
        December 26, 2020. (See Dkt. No. 50.) Thus, as of today, this case is no longer stayed.

                       Since October 26, 2020, the parties addressed outstanding discovery matters.
        Specifically, the Defendants served a deficiency letter on Plaintiff, and the parties’ counsel
        recently conferred via telephone to address those deficiencies. For example, Plaintiff assured
          Case 1:18-cv-11819-RA Document 53 Filed 12/29/20 Page 2 of 2




Defendants that Plaintiff will execute and return signed medical releases to the Defendants
within the next two weeks. However, due to the ongoing Coronavirus Pandemic, the parties
anticipate that once the Defendants receive the executed medical releases from Plaintiff and
request the relevant medical records from the service providers, it may take up to two months to
receive the requested records. Because the Defendants require the Plaintiff’s medical records
before deposing Plaintiff, the Defendants anticipate that they will not be able to depose Plaintiff
until March 2021.

                In addition, notwithstanding the fact that Sgt. Beissel’s anticipated leave has been
extended and she does not anticipate returning until at least March 2021, the parties believe that
they can still conduct her deposition virtually within the next three months.

              Thus, due to these circumstances, the parties respectfully: (a) propose a new
discovery deadline of March 29, 2021; and (b) request the Court’s endorsement of a new Case
Management Plan and Scheduling Order, which is attached hereto.

               The parties thank the Court for its consideration.
                                                     Respectfully submitted,

                                                        /s/ Nicolette Pellegrino         .
                                                     Nicolette Pellegrino
                                                     Assistant Corporation Counsel
                                                     Special Federal Litigation Division

Encl.

CC:     VIA E.C.F.
        Gregory William Zenon, Esq.
        Attorney for Plaintiff
                                                              Application granted. No further
                                                              extensions will be granted absent good
                                                              cause.


                                                                                       SO ORDERED.


                                                                            ______________________
                                                                                 Hon. Ronnie Abrams
                                                                                  December 29, 2020




                                                2
